DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 25-26, 28, 31, 33, 35, 37, 48, 52, 56-57, 61, 66, 68, 70-72, 78-80 are pending. The amendment filed on 03/23/2022 has been entered. Applicant's election the species of SEG ID NO: 55,709 remains acknowledged. Claims 1, 25-26, 28, 31, 33, 35, 37, 48, 52, 56-57, 61, 66, 68, 79-80 are withdrawn. Claims 70-72, 78 are under consideration.
Priority
Instant application is a national phase filing under 35 USC 371 of international PCT Application No. PCT/IB2016/001845, fled December 1, 2016, which claims the benefit and priority of U.S. Provisional Application No. 62/261,661, filed December 1, 2015: and U.S. Provisional Application No. 62/324,056, fled April 18, 2016.
The disclosure of the filed provisional application ‘056 fails to provide adequate support and/or enablement under 35 U.S.C. 112 first paragraph for the base claim 70 of the instant application. Instant claim 70 is directed to a spacer sequence selected from the group consisting of the nucleic acid sequences identifiers in SEQ ID Nos: 55,559.. identifier. The provisional application ‘056 does not describe any spacer with SEQ ID NO: identifier in the specification. Therefore, there is no written description in the provisional application ‘056. If applicants have evidence otherwise, applicants are invited to indicate precise page for the written support of the SEQ ID NO: identifier of a spacer sequence selected from the group consisting of the nucleic acid sequences identifiers in SEQ ID Nos: 55,559.. identifier limitation of claim 70 of the instant application.  
Similarly, the disclosure of the filed provisional application ‘661 fails to provide adequate support and/or enablement under 35 U.S.C. 112 first paragraph for the base claim 70 of the instant application. Instant claim 70 is directed to a spacer sequence selected from the group consisting of the nucleic acid sequences identifiers in SEQ ID Nos: 55,559.. identifier. The provisional application ‘661 does not describe any spacer with SEQ ID NO: identifier in the specification. Therefore, there is no written description in the provisional application ‘661. If applicants have evidence otherwise, applicants are invited to indicate precise page for the written support of the SEQ ID NO: identifier of a spacer sequence selected from the group consisting of the nucleic acid sequences identifiers in SEQ ID Nos: 55,559.. identifier limitation of claim 70 of the instant application.  
The later-filed provisional application must be an application for a patent for an invention which is also disclosed in the prior application. The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Accordingly, claims 70-72, 78 are not entitled to the benefit of the prior US provisional application :056 and “661.
As such the effectively filed date for the instant application is 12/01/2016.
Withdrawn/Claim Rejections - 35 USC § 103
Claims 70, 72, 78 rejected under 35 U.S.C. 163 as being unpatentable over Zhang (WO2614204726) in view of Bradley (US20130209426), Smith (The American Society of Gene and Cell Therapy, 23 (3): 570-577, 2075), Shen (US20200216843 A1), Bennett (WO2016095931) is withdrawn in view of examiners inadvertent failure to deny the instant application priority benefit and priority of U.S. Provisional Application No. 62/261,661, filed December 1, 2015: and U.S. Provisional Application No. 62/324,056, fled April 18, 2016 for the reasons as discussed above under Priority. 
Claims 70, 71 rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO2014204726) in view of Bradley (US20130209426), Smith (The American Society of Gene and Cell Therapy, 23 (3): 570-577, 2015) as applied to claims 70, 72, 78 above, and further in view of Jinek, (Science, 337:1 -7, 2012) is withdrawn in view of examiners inadvertent failure to deny the instant application priority benefit and priority of U.S. Provisional Application No. 62/261,661, filed December 1, 2015: and U.S. Provisional Application No. 62/324,056, fled April 18, 2016 for the reasons as discussed above under Priority. 
Therefore the rejection is set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 70, 72, 78 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO2014204726, previously cited) in view of Bradley (US20130209426 previously cited), Smith (The American Society of Gene and Cell Therapy, 23 (3): 570-577, 2075 previously cited), Shen (US 20200216883 A1 previously cited). Bennett (WO2016095931, previously cited).
Regarding claim 70, Zhang discloses guide ribonucleic acids (gRNAs) for editing the human SERPINA1 gene comprising different spacer designs of sgRNA-expressing dsDNA targeting human SERPINA1 gene where functional CRISPR/Cas targets human 293FT cells, Mouse Hepatocyte cell line, HEK (left) and Hepa (paragraph [00180], [00179], Figure 66}. Figure 80 shows that 21 nucleotides nts/base pairs (bp) is the original spacer length, at least compared to 20 or 22 base pairs (represented by the black and the white bars, respectively} across a range of targets and within two different genes (AAVS! and EMX1} [90195], Figure 58 shows optimization of sgRNA spacer length in (right) cells (00216]. Zhang teaches stem cells are also particularly preferred for ex vivo modification of single cells from biopsy or biological sample or tissue biopsy and then reintroduced in vivo [0052]. Regarding claim 72, Zhang teaches that simultaneous and sequential treatment of human cells, including embryonic stem cells, dermal fibroblasts, HEKZSOT cells, HeLa cells, and embryonic carcinoma cells, with the modified Gas and guide ANA led to efficient gene disruptions with reduced off-target mutations relative to plasmid transfections [004381]. Regarding claim 78, Zhang discloses Kits containing any one or more of the elements of one or more oligonucleotides corresponding to a guide sequence for insertion into a vector so as to operably link the guide sequence and a regulatory element. in same embodiments, the kit comprises a homologous recombination template polynucleotide. in some embodiments, the kit includes instructions in one or more languages, for example in more than one language [OG6077, [O0G08) The kit advantageously provide all elements of the systems of the invention [0608].
Zhang does not teach a spacer sequence consisting of the nucleic acid sequence in SEQ ID NO: 55,709.
However, before the instant effective filing date of the instant invention, Bradley leaches a sequence identical to instant SEQ ID NO: 55,709 (see scare alignment below) for genetic correction of hiPSCs with a point mutation (Glu342Lys) in the alpha 7 antitrypsin (A1AT), also called SERPINA1) gene that is responsible for alpha1-antitryopsin deficiency (A1ATD} (paragraphs [0051t], [0052}. Bradley teaches by way of non-limiting example, disclose herein that a combination of zinc linger nucleases (ZFNs) and TALEN technology in hiPSCs can achieve bi-allelic correction of a point mutation (Glu342Lys) in the alpha1-antitryopsin (A1AT), also called SERPINA1) gene that is responsible for alpha1-antirypsin deficiency (A1ATD). Genetic correction of hiPSCs restored the structure and function of A1AT in subsequently derived liver cells in wire and in vivo [0051], [0052).
 In addition, Smith also discloses editing the SERPINA1 gene in human iPSCs comprising introducing into the cells the Cas9 endonuclease, gRNAs to target the locus containing the AAT Z mutation (rs228929474) and inserting a donor sequence to correct the mutated locus, thereby restoring the alpha1-antirypsin protein activity (abstract, [p 7 2nd column 3rd paragraph}. Smith also teaches comparing TALEN vs Cas-gRNA technology formulations like Z-AAT alpha1-antitrypsin (AAT) deficiency patient-derived iPSCs that carry an inherited Z-AAT point mutation, the CRISPR/Cas9 system offers a unique targeting specificity that was not easily achieved by previous technologies (abstract).
Zhang taken with Bradley and Smith do not teach, wherein said one or more gRNA has a cutting efficiency of greater than 40%.
However, before the instant effective filing date of the instant invention, Shen teaches gRNA design was carried out using custom gRNA design software based on the public tool cas-offinder [0419]. This software scores guides after calculating their genome-wide off-target propensity. Typically matches ranging from perfect matches to 7 mismatches are considered for guides ranging in length from 17 to 24. Once the off-target sites are computationally determined, an aggregate score is calculated for each guide and summarized in a tabular output using a web-interface. In addition to identifying potential target sites adjacent to PAM sequences, the software also identifies all PAM adjacent sequences that differ by 1, 2, 3, or more than 3 nucleotides from the selected target sites. Genomic DNA sequences for SERPINA1 were obtained from the UCSC Genome browser and sequences were screened for repeat elements using the publicly available RepeatMasker program. RepeatMasker searches input DNA sequences for repeated elements and regions of low complexity. The output is a detailed annotation of the repeats present in a given query sequence [0419]. Candidate gRNAs pair members can be tested for how efficiently they remove the entire sequence versus causing indel mutations at the target site of one targeting domain and design and screening of gRNAs for targeting domains for use in knocking in the correct nucleotide at the Z Allele in SERPINA1 using HDR ( [423], example 5 [1020]). In addition, Bennett teaches Cutting efficiency: this term refers to the relative efficiency by which a gene targeting tool such as CRISPR/Cas9, ZFN, TALEN or other is able to induce indels at a specific locus in the genome of any given species or cell. The term cutting thus refers to a gene targeting tool's ability to induce double stranded breaks and indels at a predetermined site in the genome (p 7). The Indel Determination by Amplicon Analysis (IDAA) strategy enables sensitive, precise and reliable identification of indels in a high throughput mode providing detailed information of cutting efficiency, size, and nature of allelic variants generated by any of the precise gene editing technologies. The IDAA strategy is user friendly and easily implemented in any standard laboratory and can greatly advance implementation and use of precise gene targeting (example 5 p 37). Bennett teaches in Figure 2, total cutting efficiency for gRNA1 and gRNA2 were estimated to 23% and 46%, respectively, while gRNA3 and gRNA4 were inactive.
Accordingly, it would have been obvious to one of ordinary skill in the art ai the time of the invention to modify the gRNAs for editing the human SERPINA1 gene comprising different spacer designs of sgRNA-expressing dsDNA targeting human SERPINA gene in human stem cells as disclosed by Zhang by using a spacer sequence identical to instant SEQ ID NO: 55,700 for editing the SERPINA1 gene in human iPSCs comprising introducing into the cells the Cas9 endonuclease, gRNAs to target the locus containing the AAT Z mutation and inserting a donor sequence to correct the mutated locus, thereby restoring the alpha1-antirypsin protein activity as disclosed by Bradley and Smith because Zhang teaches that is within the ordinary skill of the art to practice editing in human SERPINA gene comprising different spacer designs of sgRNA-expressing dsDNA targeting human SERPINA gene where functional CRISPR/Cas targets human stem cells and because Bradley/Smith teach that it is within the skill of the art of using a spacer sequence identical to instant SEQ ID NO: 55,709 for editing the SERPINA1 gene in human iPSCs from AAT deficiency patient-derived iPSCs that carry nr inherited Z-AAT point mutation.
It would have been obvious to use the Shen/Bennett software for designing genomic DNA sequences for SERPINA1 and test for candidate gRNAs pair members for how efficiently they remove the entire sequence versus causing indel mutations at the target site of one targeting domain and design gRNAs for targeting domains for use in Knocking in the correct nucleotide at the Z Allele in SERPINA1 using HDR because Cas-gRNA technology for mutations like Z-AAT alpha1-antirypsin (AAT) deficiency patient-derived iPSCs that carry an inherited Z-AAT point mutation, the CRISPR/Cas9 system offers a unique targeting specificity to obtain one or more gRNA has a cutting efficiency of total cutting efficiency for gRNA1 and gRNA2 were estimated to 23% and 46%, respectively.
One would have been motivated to do so in order to receive the expected benefit of the SEQ ID NO: 55,709 for generic correction of hiPSCs with a point mutation in the SERPINA1 gene that is responsible for alpha1-antirypsin deficiency in iPSC derived from patients and also to receive the expected benefit of CRISPR/Cas9 system offers a unique targeting point mutations in patient-specific iPSCs that was not easily achieved by previous ZFNs and TALEN technology technologies. One would have been also motivated to receive the expected benefit of the Cas-gRNA for mutations like Z-AAT alpha1-antirypsin (AAT) deficiency patient-derived IPSCs that carry an inherited Z-AAT point mutation, the CRISPR/Cas9 system offers a unique targeting specificity. Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Score alignment of instant SEQ ID NO: 55,709. 
RESULT 3
US-13-594-053-45
; Sequence 45, Application US/13594053
; Publication No. US20130209426A1
; GENERAL INFORMATION
;  APPLICANT: GENOME RESEARCH LIMITED
;  APPLICANT:CAMBRIDGE ENTERPRISE LIMITED
;  APPLICANT:BRADLEY, Allan
;  APPLICANT:YUSA, Kosuke
;  APPLICANT:RASHID, Sheikh Tamir
;  TITLE OF INVENTION: Method for genome modification
;  FILE REFERENCE: 16199.34
;  CURRENT APPLICATION NUMBER: US/13/594,053
;  CURRENT FILING DATE: 2012-08-24
;  PRIOR APPLICATION NUMBER: PCT/GB2011/001275
;  PRIOR FILING DATE: 2011-08-25
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 45
;  LENGTH: 75
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: A1AT-donor template vector (Left arm-R)
US-13-594-053-45

  Query Match             100.0%;  Score 20;  DB 44;  Length 75;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCCTTATGCACGGCCTGGAG 20
              ||||||||||||||||||||
Db         51 GCCTTATGCACGGCCTGGAG 70


Response to arguments
Applicants the Examiner has acknowledged December 1, 2015 as the earliest priority date of the present application. Both Shen and Bennet published more than a year after the December 1, 2015 priority date of the present application. The publication dates of Shen (corresponding PCT publication No. WO2017/165862) and Bennett are September 28, 2017 and June 23, 2016, respectively. Thus, neither Shen nor Bennett are available as prior art under 35 U.S.C. 102(a)(1) and cannot be relied upon in an obviousness determination. M.P.E.P. 2141.01. Applicant's arguments have been fully considered but are not persuasive.
In response, as discussed above the earliest priority date of the present application is 12/01/2016. (see above under priority). Shen (US2020/0216843 A1) (corresponding PCT publication No. WO2017/165862) published September 28, 2017, claims priority to 61/313688 published March25, 2016, which is before the earliest priority date of the present application 12/01/2016. The Bennett WO2016/095931, published June 23, 2016 which is before the earliest priority date of the present application 12/01/2016. Thus, Shen and Bennet teach the relative efficiency by which a gene targeting tool such as CRISPR/Cas9, is able to induce indels at a specific locus in the genome of any given species or cell and candidate gRNAs pair members can be tested for how efficiently they remove the entire sequence versus causing indel mutations at the target site of one targeting domain and design and screening of gRNAs for targeting domains for use in knocking in the correct nucleotide at the Z Allele in SERPINA1 using HDR. Shen/Bennet teach Cas-gRNA technology for mutations like Z-AAT alpha1-antitrypsin (AAT) deficiency patient-derived iPSCs that carry an inherited Z-AAT point mutation, the CRISPR/Caso sister offers a unique targeting specificity to obtain one or more GANA has a cutting efficiency of total cutting efficiency for gRNA1 and gRNA2 were estimated to 23% and 46%, respectively.

2.	Claims 70, 71 are rejected under 35 ULS.C. 103 as being unpatentable over Zhang (WO2014204726) in view of Bradley (US20130209426), Smith (The American Society of Gene and Cell Therapy, 23 (3): 570-577, 2075), Shen (US 20200216883 A1). Bennett (WO2016095931) as applied to claims 70, 72, 78 above, and further in view of Jinek, (Science, 337: 1-7, 2012).
Claim interpretation: The specification teaches for example, in SEQ ID NOs: 54,860- 68,297 may be put into a single RNA chimera or a crRNA (along with a corresponding tracrRNA) [00285]. A single-molecule guide RNA (sgRNA) in a Type II system comprises, in the 5’ to 3’ direction, an optional spacer extension sequence, a spacer sequence, a minimum CRISPR repeat sequence, a single-molecule guide linker, a minimum tracrRNA sequence, a 3’ tracrRNA sequence and an optional tracrRNA extension sequence [00288]. Thus the art by Zhang that guide sequence is linked to a tracr mate sequence, which in turn hybridizes to a tracr sequence [0007]. Embodiments of the CRISPRS-Cas polynucleotide sequence is chimeric and preferably includes an Sa tracr where the Ca9 is an Sa Cas9 [00105] is appropriate regarding claim 71.
The teachings of Zhang, Bradley, Smith and Shen/Bennett apply here as indicated above.
Zhang, Bradley, Smith and Shen/Bennett do not teach wherein the one gRNA are single-molecule guide RNAs (sgRNAs}.
However, before the instant effective filing date of the instant invention, Jinek teaches CRISPR RNAs (crRNAs} to guide the silencing of invading nucleic acids, in the dual- tracrRNA;crRNA, when engineered as a single RNA chimera, also directs sequence-specific Cas9 dsDNA cleavage (abstract). Further the Cas9 endonuclease family can be programmed with single RNA molecules to cleave specific DNA sites, thereby raising the exciting possibility of developing a simple and versatile RNA-directed system to generate dsDNA breaks for genome targeting and editing (p 815, 2nd column last paragraph, bridge 3rd column 1st paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art ta modify the gRNA for editing the human SERPINA1 gene in in human iPSCs from AAT deficiency patient-derived iPSCs that carry an inherited Z-AAT paint mutation as disclosed by Zhang and Bradley and Smith by using the single-molecule single RNA chimera, also directs sequence- specific Cas9 dsDNA cleavage and further the Cas endonuclease family can be programmed with single RNA molecules to cleave specific DNA sites to generate dsDNA breaks for genome targeting and editing as disclosed by Jinek because Zhang and Bradley and Smith teach it is within the ordinary skill of the art for editing the human SERPINA gene comprising different spacer designs of sgRNA-expressing dsDNA targeting human SERPINA gene hiPSCs with a point mutation in the SERINA gene that is responsible for alpha1-antitrypsin deficiency in iPSC derived from patients and because Jinek teaches itis within the ordinary skill in the art to practice the dual- tracrRNA;crRNA, when engineered as a single RNA chimera, also directs sequence-specific Cas9 dsDNA cleavage.
One would have been motivated to do so to receive the expected benefit of Cas9 endonuclease family can be programmed with single RNA molecules to cleave specific DNA sites, thereby raising the exciting possibility of developing a simple and versatile RNA-directed system to generate dsDNA breaks for genome targeting and editing human SERPINA1 gene.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response lo arguments
Applicants arguments are the same as discussed above.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632